Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-18-00735-CV

                                  José S. FAJARDO,
                                       Appellant

                                          v.

                                    RAFCO LLC,
                                      Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2018CV05195
                         Honorable Jason Wolff, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against José S. Fajardo.

      SIGNED December 5, 2018.


                                           _________________________________
                                           Patricia O. Alvarez, Justice